Order entered December 4, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01167-CV

            IN THE ESTATE OF MELISSA WAGNER OSBORNE, DECEASED

                           On Appeal from the Collin County Probate
                                     Collin County, Texas
                             Trial Court Cause No. PB1-1506-2016

                                              ORDER
        On November 19, 2018, this Court ordered Jacqueline Love-Worline, deputy court

reporter of Probate Court, to file a supplemental reporter’s record containing Applicant’s

Exhibits A1 through A7 and Contestant’s Exhibits A through Y. To date, we have not received

the supplemental reporter’s record nor have we had any communication from Ms. Love-Worline.

        We ORDER the supplemental reporter’s record containing Applicant’s Exhibits A1

through A7 and Contestant’s Exhibits A through Y filed by DECEMBER 10, 2018. We caution

Ms. Love-Worline that the failure to do so will result in the Court taking whatever remedies it

has available to ensure that the appeal proceeds in a timely fashion, which may include ordering

that she not sit until the supplemental reporter’s record is filed.
       We DIRECT the Clerk of the Court to send copies of this order to the Honorable Weldon

Copeland, Presiding Judge, Collin County Probate Court; Jacqueline Love-Worline, deputy court

reporter, Collin County Probate Court, and to counsel for all parties.


                                                     /s/     DAVID J. SCHENCK
                                                             PRESIDING JUSTICE